Exhibit 10.6

[FORM OF SENIOR NOTE]

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM (IT BEING AGREED THAT
IN-HOUSE COUNSEL SHALL BE ACCEPTABLE), THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN OR
MORE THAN THE AMOUNT SET FORTH ON THE FACE HEREOF.

THE INDEBTEDNESS AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF DECEMBER 31, 2007 AMONG
SUNTRUST BANK, IN ITS CAPACITY AS ADMINISTRATIVE AGENT, THE SUBORDINATED
CREDITORS LISTED ON THE SIGNATURE PAGES THEREOF, ABX HOLDINGS, INC., A DELAWARE
CORPORATION, ABX AIR, INC., A DELAWARE CORPORATION, CHI ACQUISITION CORP., A
FLORIDA CORPORATION, AND THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES
THEREOF, AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME IN ACCORDANCE WITH ITS TERMS, AND EACH HOLDER OF THIS INSTRUMENT OR
AGREEMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT. TO THE EXTENT ANY TERM, PROVISION,
COVENANT, AGREEMENT OR CONDITION HEREIN CONFLICTS WITH OR OTHERWISE CONTRADICTS
ANY OF THE TERMS OR PROVISIONS OF THE SUBORDINATION AGREEMENT, THE TERMS AND
PROVISIONS OF THE SUBORDINATION AGREEMENT SHALL CONTROL.

ABX AIR, INC.

SENIOR NOTE

 

Issuance Date:                     , 2008    Original Principal Amount: U.S. $
[                    ]

FOR VALUE RECEIVED, ABX Air, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [                    ] or registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
increased as a result of interest payable-in-kind (“PIK Interest”) pursuant to
the terms hereof and as reduced pursuant to the terms hereof pursuant to
redemption or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) in cash or
in-kind on any outstanding Principal in the manner and at the rates set forth in
Section 2 below (the “Interest Rate”), from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof). This Senior Note (including all Senior Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Senior Notes
(collectively, the “Notes” and such other Senior Notes, the “Other Notes”)
issued pursuant to the Securities Purchase Agreement (as defined below). Certain
capitalized terms are defined in Section 23.

(1) MATURITY. On the Maturity Date, the Company shall pay to the Holder an
amount in cash representing all outstanding Principal, accrued and unpaid
Interest and accrued and unpaid Late Charges, if any, on such Principal and
Interest. The “Maturity



--------------------------------------------------------------------------------

Date” shall be the date that is one hundred eighty (180) days after the fifth
(5th) anniversary of the Issuance Date set forth on the first page of this Note,
as may be extended at the option of the Holder (i) in the event that, and for so
long as, an Event of Default (as defined in Section 3(a)) shall have occurred
and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or any event that shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default and
(ii) through the date that is ten (10) Business Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice (as defined in Section 5(b)) is delivered prior to
the Maturity Date.

(2) INTEREST; INTEREST RATE.

(a) Cash and PIK Interest. Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed and shall be payable in arrears for each Calendar Quarter on the
first day of the succeeding Calendar Quarter during the period beginning on the
Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”) with the first Interest Date being the first day of the
Calendar Quarter immediately following the Calendar Quarter in which the
Issuance Date set forth above occurs. Commencing on the Issuance Date and ending
on the date that is one hundred eighty (180) days after the first anniversary of
the Issuance Date (the “Interest Adjustment Date”), the Interest Rate shall be
5.00% per annum and Interest shall be payable on each Interest Date, to the
record holder of this Note on the applicable Interest Date, in cash. Commencing
on the Interest Adjustment Date, this Note shall bear interest in two
components: (i) Interest shall be payable on each Interest Date, to the record
holder of this Note on the applicable Interest Date, in cash on the outstanding
Principal amount hereof (as increased by PIK Interest as described below) at an
Interest Rate of 12.5% per annum, and (ii) Interest shall be payable in-kind on
(and thereby increase) the outstanding Principal amount hereof (as such
Principal amount is increased from time to time) at the initial interest rate of
2.25% per annum, which initial interest rate shall increase to 3.25% per annum
on the first anniversary of the Interest Adjustment Date, and which interest
rate shall increase by an additional 1.0% per annum on each subsequent
anniversary of the Interest Adjustment Date until this Note is paid or redeemed
in full. PIK Interest shall be payable quarterly in arrears as an increase in
the Principal amount of this Note on each Interest Date with respect to this
Note without any further action on the part of the Company or the Holder and
such increased Principal amount of this Note shall be paid in full in connection
with the repayment or redemption of this Note. From and after the occurrence and
during the continuance of an Event of Default, the applicable Interest Rate paid
in cash shall be increased to thirteen and one quarter percent (13.25 %) (the
“Default Interest Rate”); provided, however, that, in the case of an Event of
Default other than an Event of Default described in Section 3(a)(i), such
Default Interest Rate shall not commence until the 30th day following the
occurrence of the Event of Default. In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default (or in the case of an Event of Default other
than an Event of Default described in Section 3(a)(i), after the 30th day
following the occurrence of such Event of Default) through and including the
date of cure of such Event of Default.

(b) Cash Payments in Lieu of PIK Interest. Notwithstanding Section 2(a) hereof,
commencing with the first “accrual period” (as defined for purposes of the Code)
ending after the fifth anniversary of the Issuance Date and continuing with each
subsequent accrual period thereafter, the Company shall, in respect of this
Note, pay in cash, on or before the end of such accrual period, an amount equal
to the sum of the accrued and unpaid PIK Interest and the accrued and unpaid
original issue discount (other than PIK Interest), with respect to this Notes
if, but only to the extent that, the aggregate amount that would be includible
in gross income with respect to the Note for periods before the close of any
“accrual period” (as defined for purposes of the Code) ending after the date 5
years after the Closing Date, exceeds the sum of (i) the aggregate amount of
interest to be paid under the Note before the close of such accrual period and
(ii) the product of the “issue price” (as defined for purposes of the Code) for
this Note and the “yield to maturity” (as defined for purposes of the Code) on
this Note. Any such payment shall first be allocated to the accrued and unpaid
PIK Interest. This language is intended to comply with the “applicable high
yield discount obligation” rules under Section 163(e) of the Code and shall be
interpreted consistent therewith.

 

2



--------------------------------------------------------------------------------

(3) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder), except, in the case of a failure to pay Interest
and Late Charges when and as due, in which case only if such failure continues
for a period of at least five (5) Business Days;

(ii) any acceleration prior to maturity of any Indebtedness of the Company, ABX
Holdings or any of their Subsidiaries under or pursuant to the Credit Agreement
or any other Indebtedness of the Company, ABX Holdings or any of their
Subsidiaries in excess of $10,000,000 other than with respect to any Other
Notes;

(iii) the Company or ABX Holdings or any Significant Subsidiary of ABX Holdings,
pursuant to or within the meaning of Title 11, U.S. Code, or any similar
Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors or
(E) admits in writing that it is generally unable to pay its debts as they
become due;

(iv) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company, ABX Holdings or any
Significant Subsidiary of ABX Holdings in an involuntary case, (B) appoints a
Custodian of the Company, ABX Holdings or any Significant Subsidiary of ABX
Holdings or (C) orders the liquidation of the Company, ABX Holdings or any
Significant Subsidiary of ABX Holdings;

(v) a final judgment or judgments for the payment of money aggregating in excess
of $10,000,000 are rendered against the Company, ABX Holdings or any Significant
Subsidiaries of ABX Holdings and which judgments are not, within ninety
(90) days after the entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within ninety (90) days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$10,000,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment;

(vi) the Company or ABX Holdings breaches any representation, warranty, covenant
or other term or condition of any Transaction Document (including either of the
Guarantees) in a manner that is materially adverse in the aggregate to the
Holder, except, in the case of a breach of a covenant which is curable, only if
such breach continues for a period of at least twenty (20) consecutive Business
Days;

(vii) any breach or failure in any respect to comply with Section 9 of this
Note; or

(viii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem. Each portion of this
Note subject to redemption by the Company pursuant to this Section 3(b) shall be
redeemed by the Company at a price (the “Event of Default Redemption Price”)
equal to the product of (i) the Redemption Premium and (ii) the sum of (A) the
portion of the Principal to be redeemed, (B) accrued and unpaid Interest with
respect to such Principal and (C) accrued and unpaid Late Charges with

 

3



--------------------------------------------------------------------------------

respect to such Principal and Interest (the sum of (A), (B) and (C) being
referred to as the “Redemption Amount.”). Redemptions required by this
Section 3(b) shall be made in accordance with the provisions of Section 7. To
the extent redemptions required by this Section 3(b) are deemed or determined by
a court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. The parties hereto
agree that in the event of the Company’s redemption of any portion of the Note
under this Section 3(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Redemption Premium due under this
Section 3(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(4) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 4(a) pursuant to written
agreements, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes held by such holder and
having similar ranking to the Notes, and (ii) the credit risk of the Successor
Entity to the Holder in relation to this Note is no greater than that of the
Company prior to the Fundamental Transaction, as reasonably determined by the
Company’s Board of Directors in good faith based on the customary methods of
evaluating credit risk and exposure. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note with the same effect as if
such Successor Entity had been named as the Company herein. The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
redemption of this Note.

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”). At any time during the period beginning after the Holder’s
receipt of a Change of Control Notice and ending twenty (20) Trading Days after
the consummation of such Change of Control, the Holder may require the Company
to redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this
Section 4 shall be redeemed by the Company in cash at a price equal to the
Conversion Amount being redeemed (the “Change of Control Redemption Price”).
Redemptions required by this Section 4 shall be made in accordance with the
provisions of Section 7 and shall have priority to payments to stockholders in
connection with a Change of Control. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.

(5) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.

(a) Optional Redemption. The Company shall have the right to redeem all or any
portion of the Redemption Amount then remaining under this Note as designated in
the Optional Redemption Notice (as defined below), as of the Optional Redemption
Date (as defined below) (an “Optional Redemption”). The portion of this Note
subject to redemption pursuant to this Section 5 shall be redeemed by the
Company in cash at a price equal to the portion of the Redemption Amount to be
redeemed (the “Optional Redemption Price” and, collectively with the Event of
Default Redemption Price and the Change of Control Redemption Price, the
“Redemption Prices” and each, a “Redemption Price”) on the Optional Redemption
Date. The Company may exercise its right to require redemption under this
Section 5(a) by delivering a written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes (the “Optional
Redemption Notice” and, collectively

 

4



--------------------------------------------------------------------------------

with the Event of Default Redemption Notice and the Change of Control Redemption
Notice, the “Redemption Notices” and each, a “Redemption Notice” and the date
all of the holders received such notice is referred to as the “Optional
Redemption Notice Date”). An Optional Redemption Notice delivered shall be
irrevocable and shall state (A) the date on which the Optional Redemption shall
occur (the “Optional Redemption Date”) which date shall be no later than three
(3) Business Days following the Optional Redemption Notice Date and (B) the
aggregate Redemption Amount of the Notes which the Company has elected to be
subject to Optional Redemption from all of the holders of the Notes pursuant to
this Section 5 (and analogous provisions under the Other Notes) on the Optional
Redemption Date. Redemptions made pursuant to this Section 5 shall be made in
accordance with Section 7.

(b) Pro Rata Redemption Requirement. If the Company elects to cause an Optional
Redemption pursuant to Section 5(a), then it must simultaneously take the same
action with respect to the Other Notes. If the Company elects to cause an
Optional Redemption pursuant to Section 5(a) (or similar provisions under the
Other Notes) with respect to less than all of the Redemption Amounts of the
Notes then outstanding, then the Company shall require redemption of a
Redemption Amount from each of the holders of the Notes equal to the product of
(i) the aggregate Redemption Amount of Notes which the Company has elected to
cause to be redeemed pursuant to Section 5(a), multiplied by (ii) a fraction,
the numerator of which is the sum of the aggregate Original Principal Amount of
the Notes purchased by such holder and the denominator of which is the sum of
the aggregate Original Principal Amount of the Notes purchased by all holders
(such fraction with respect to each holder is referred to as its “Redemption
Allocation Percentage”, and such amount with respect to each holder is referred
to as its “Pro Rata Redemption Amount”). In the event that the initial holder of
any Notes shall sell or otherwise transfer any of such holder’s Notes, the
transferee shall be allocated a pro rata portion of such holder’s Redemption
Allocation Percentage and Pro Rata Redemption Amount.

(6) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(7) HOLDER’S REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 4(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company’s receipt of such notice
otherwise. The Company shall deliver the Optional Redemption Price to the Holder
on the Optional Redemption Date. In the event of a redemption of less than all
of the Redemption Amount of this Note, the Company shall promptly cause to be
issued and delivered to the Holder a new Note (in accordance with Section 12(c))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Redemption Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the Redemption Notice shall be null and void with respect to
such Redemption Amount, and (y) the Company shall immediately return this Note,
or issue a new Note (in accordance with Section 12(c)) to the Holder
representing such Redemption Amount. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Redemption Amount
subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in

 

5



--------------------------------------------------------------------------------

Section 3(b) (each, an “Other Redemption Notice”), the Company shall immediately
forward to the Holder by facsimile a copy of such notice. If the Company
receives a Redemption Notice and one or more Other Redemption Notices, during
the period beginning on and including the date which is three (3) Business Days
prior to the Company’s receipt of the Holder’s Redemption Notice and ending on
and including the date which is three (3) Business Days after the Company’s
receipt of the Holder’s Redemption Notice and the Company is unable to redeem
all principal, interest and other amounts designated in such Redemption Notice
and such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

(8) RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.

(a) Until all of the Notes have been converted, redeemed or otherwise satisfied
in accordance with their terms, the Company will not, and will not permit any of
its Subsidiaries to, without the prior express written consent of the Required
Holders, declare or pay any dividends (other than dividends payable solely in
Capital Stock (as defined in the Securities Purchase Agreement) of such Person)
or return any capital to, its stockholders or other equity holders, or authorize
or make any other distribution, payment or delivery of property or cash to its
stockholders or equity holders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Capital Stock now or hereafter outstanding (or any warrants for or options
or stock appreciation rights in respect of any of such shares), or set aside any
funds for any of the foregoing purposes, or permit any of its Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
Capital Stock of the Company or any of its Subsidiaries, as the case may be, now
or hereafter outstanding (or stock appreciation or similar rights issued by such
Person with respect to its Capital Stock) (all of the foregoing “Dividends”),
except that: (i) any Subsidiary of the Company may pay Dividends to the holders
of its Capital Stock and (iii) the Company may pay cash Dividends to the holders
of its Capital Stock.

(b) The Company will not, and will not permit any of its Subsidiaries to, create
or otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or otherwise restricts (i) the ability of any other Subsidiary to
(A) pay Dividends or make other distributions or pay any Indebtedness owed to
the Company or any other Subsidiary, (B) make loans or advances to the Company
or any other Subsidiary or (C) transfer any of its properties or assets to the
Company or any Subsidiary or (ii) the ability of the Company or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon its
property or assets, other than prohibitions or restrictions existing under or by
reason of (A) the Credit Agreement and the other Credit Documents (as defined in
the Credit Agreement), (B) applicable law, (C) customary non-assignment
provisions entered into in the ordinary course of business, (D) Permitted Liens
and any documents or instruments governing the terms of any Indebtedness or
other obligations secured by any such Liens, provided that such prohibitions or
restrictions apply only to the assets subject to such Liens, (E) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary, provided that such restrictions apply only
to leasehold interest created by such lease, (F) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 9.2 of the Credit Agreement pending the consummation of
such sale, provided that such restrictions or conditions apply only to the
property subject to such sale; and (G) any restriction in effect at the time
such Subsidiary becomes a Subsidiary of the Company, so long as such agreement
was not entered into in connection with or in contemplation of such person
becoming a Subsidiary of the Company.

(9) COVENANTS.

(a) Rank. All payments due under this Note (i) shall rank pari passu with all
Other Notes and (ii) shall be senior to all other Indebtedness of the Company
and its Subsidiaries other than Permitted Senior Indebtedness as provided in
Section 22 hereof.

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness, other than
(i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness.

 

6



--------------------------------------------------------------------------------

(c) Existence of Liens. So long as this Note is outstanding, the Company will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon or with respect to any property or assets of any
kind (real or personal, tangible or intangible) of the Company or any such
Subsidiary, whether now owned or hereafter acquired, or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable or
notes with recourse to the Company or any of its Subsidiaries) or assign any
right to receive income, or file or authorize the filing of any financing
statement under the Uniform Commercial Code or any other similar notice of Lien
under any similar recording or notice statute, except for Permitted Liens.

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness other than (i) Permitted Senior Indebtedness and
(ii) Indebtedness to trade creditors incurred in the ordinary course of
business, whether by way of payment in respect of principal of (or premium, if
any) or interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing.

(10) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes.

(11) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement. In addition, the Notes may
not be transferred in increments of less than $1,000,000 (provided, that such
minimum amount shall not apply in the case of (x) a transfer of the remaining
Principal amount of this Note or (y) during the continuance of an Event of
Default).

(12) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 12(c)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 12(c)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this Section 12(a), following redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 12(c)) representing the outstanding Principal.

(c) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 12(a) or Section 12(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall include on the
face of such new Note the legends set forth on the face of this Note, (v) shall
have the same rights and conditions as this Note, and (vi) shall represent
accrued and unpaid Interest and Late Charges on the Principal and Interest of
this Note, if any, from the Issuance Date.

 

7



--------------------------------------------------------------------------------

(13) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(14) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any workout, bankruptcy, reorganization, receivership of the
Company or other proceedings affecting Company creditors’ rights and involving a
claim under this Note, then the Company shall pay the costs incurred by the
Holder for such collection, enforcement or action or in connection with such
workout, bankruptcy, reorganization, receivership or other proceeding,
including, but not limited to, attorneys’ fees and disbursements.

(15) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Buyers (as defined in the Securities Purchase Agreement)
and shall not be construed against any person as the drafter hereof. The
headings of this Note are for convenience of reference and shall not form part
of, or affect the interpretation of, this Note.

(16) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(17) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
arithmetic calculation of any Redemption Price, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within one
(1) Business Day of receipt of the Redemption Notice or other event giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within three (3) Business Days
submit via facsimile the disputed arithmetic calculation of any Redemption Price
to the Company’s independent, outside accountant. The Company, at the Company’s
expense, shall cause the accountant to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

(18) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately

 

8



--------------------------------------------------------------------------------

available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of thirteen and one-quarter percent
(13.25%) per annum from the date such amount was due until the same is paid in
full (“Late Charge”).

(19) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note has been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(20) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(21) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(22) SUBORDINATION.

(a) The indebtedness and the rights and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in the Subordination
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with its terms, and each holder of this instrument or
agreement, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement.

(b) Nothing contained in this Section 22 or elsewhere in this Note or in the
Subordination Agreement is intended to or shall impair, as between the Company,
its creditors (other than the holders of Permitted Senior Indebtedness) and the
Holder, the obligation of the Company, which obligation are absolute and
unconditional, to pay to the Holder the principal of and interest on this Note
as and when the same shall become due and payable in accordance with the terms
hereof, or is intended to or shall affect the relative rights of the Holder and
creditors of the Company (other than the holders of Permitted Senior
Indebtedness), nor shall anything contained herein or therein prevent the Holder
from exercising all remedies otherwise permitted by applicable law upon the
occurrence of an Event of Default under this Note, subject to the rights, if
any, under this Section 22 and the Subordination Agreement of the holders of
Permitted Senior Indebtedness in respect of cash, property or securities of the
Company received upon the exercise of any such remedy.

 

9



--------------------------------------------------------------------------------

(c) Except as expressly provided in the Subordination Agreement, nothing
contained in this Section 22 shall affect the obligation of the Company to make,
or prevent the Company from making, payments of the principal of or interest on
this Note, or redeeming this Note, in accordance with the provisions hereof.

(23) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “ABX Holdings Common Stock” means the common stock, $0.01 par value per
share, of ABX Holdings.

(b) “ABX Holdings” means ABX Holdings, Inc., a Delaware corporation and the
parent company of the Company.

(c) “ABX Holdings Senior Subordinated Convertible Notes” shall have the meaning
set forth in the Securities Purchase Agreement.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

(f) “Change of Control” means (i) any Fundamental Transaction other than (x) any
reorganization, recapitalization or reclassification of the ABX Holdings Common
Stock in which holders of ABX Holding’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (y) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company or ABX Holdings, or
(ii) during any period of twenty four (24) consecutive months beginning on or
after December 31, 2007, individuals who at the beginning of such period
constituted the ABX Holdings’ Board of Directors (together with any new or
replacement directors whose election by ABX Holdings’ Board of Directors, or
whose nomination for election by ABX Holdings’ stockholders, was approved by a
vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the directors then in office, or (iii) any “change in control” or
similar event under the Credit Agreement.

(g) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and rules, regulations, standards, guidelines and publications, in each
case issued from time to time hereunder.

(i) “Common Stock” means the common stock, $0.01 par value per share, of the
Company.

(j) “Contingent Obligation” shall have the meaning set forth in the Securities
Purchase Agreement.

 

10



--------------------------------------------------------------------------------

(k) “Credit Agreement” means the Credit Agreement, dated December 31, 2007, by
and among the Company, ABX Air, Inc. and CHI Acquisition Corp., the Lenders from
time to time party thereto, SunTrust Bank, as Administrative Agent, Regions
Bank, as Syndication Agent, and Fifth Third Bank and Merrill Lynch Commercial
Finance Corp., as Co-Documentation Agents, including all amendments,
restatements, supplements or other modifications and any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Credit Agreement (subject to the restrictions on modification of the
Credit Agreement set forth in the Subordination Agreement).

(l) “Fundamental Transaction” means that the Company or ABX Holdings shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company or ABX Holdings is the surviving
corporation) another Person, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
or ABX Holdings to another Person, or (iii) allow another Person to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of Common Stock or ABX Holdings Common Stock (not
including any shares of Common Stock or ABX Holdings Common Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of Common Stock or ABX
Holdings Common Stock or the outstanding shares of Common Stock or ABX Holdings
Common Stock (not including any shares of Common Stock or ABX Holdings Common
Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), (v) reorganize, recapitalize
or reclassify the Common Stock or ABX Holdings Common Stock or, or (vi) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) is or shall become the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30% or more on
a fully diluted basis of the aggregate Voting Stock of the Company or shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Company (other than
pursuant to proxies solicited by the board of directors of the Company in
connection with an election of directors), or (vii) the Company shall cease to
beneficially own (as defined in Rule 13d-3 under the Exchange Act) 100% on a
fully diluted basis of the Capital Stock of ABX Air, Inc., CHI Acquisition Corp.
and Cargo Holdings International, Inc.

(m) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(n) “Guarantees” means (i) that certain Guaranty made by ABX Holdings and
certain Subsidiaries of ABX Holdings pursuant to which ABX Holdings and such
Subsidiaries have guaranteed for the benefit of the holders of the Notes, the
obligations of the Company under this Note and the other Transaction Documents
as the same may be amended, supplemented or otherwise modified from time to time
and (ii) that certain Guarantee made by the Company and certain other
Subsidiaries of ABX Holdings pursuant to which the Company and such other
Subsidiaries have guaranteed for the benefit of the holders of the ABX Holdings
Senior Subordinated Convertible Notes, the obligations of ABX Holdings under the
ABX Holdings Senior Subordinated Convertible Notes and the other Transaction
Documents as the same may be amended, supplemented or otherwise modified from
time to time.

(o) “Indebtedness” shall have the meaning set forth in the Securities Purchase
Agreement.

(p) “Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
or charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

(q) “Maximum Amount” means, as of any date of determination, (a) $370,000,000
plus (b) unpaid interest, fees, costs, expenses, indemnities and other amounts
payable pursuant to the terms of the Senior Documents (as defined in the

 

11



--------------------------------------------------------------------------------

Subordination Agreement), whether or not the same are added to the principal
amount of the Senior Obligations (as defined in the Subordination Agreement) and
including the same as would accrue and become due but for the commencement of an
Insolvency Proceeding (as defined in the Subordination Agreement), whether or
not such amounts are allowed or allowable in whole or in part in any such
Insolvency Proceeding minus (c) the sum of all principal payments of term loans
constituting Senior Obligations (including voluntary and mandatory prepayments).

(r) “Permitted Indebtedness” means (i) Permitted Senior Indebtedness,
(ii) Indebtedness of a Subsidiary of the Company to the Company or any other
Subsidiary of the Company, or of the Company to any ABX Holdings or any
Subsidiary of the Company or ABX Holdings, (iii) Indebtedness secured by
Permitted Liens described in clause (ix) of the definition of Permitted Liens so
long as the aggregate principal amount of all such Indebtedness arising on or
after December 31, 2007 does not exceed $75,000,000, (iv) existing Indebtedness
listed in Section 3(r) of the Disclosure Schedule to the Securities Purchase
Agreement and any renewals, extensions, refundings or refinancings of such
Indebtedness, provided the amount thereof is not increased and the maturity of
principal is not shortened, (v) Indebtedness under Hedge Agreements (as defined
in the Securities Purchase Agreement) (provided that such Hedge Agreements are
entered into to hedge actual risks and not for speculative purposes),
(vi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, provided that such Indebtedness is extinguished within two
Business Days of its incurrence, and (vii) other unsecured Indebtedness of the
Company and its Subsidiaries in an aggregate amount not to exceed at any time
$10,000,000.

(s) “Permitted Liens” means (i) Liens for taxes and assessments not yet due and
payable or Liens for taxes being contested in good faith and by appropriate
proceedings for which adequate reserves (in the good faith judgment of the
management of the Company) have been established, (ii) Liens in respect of
property or assets of the Company or any of its Subsidiaries imposed by law
which were incurred in the ordinary course of business, such as operators’,
vendors’, repairmens’, construction, carriers’, warehousemen’s and mechanics’
Liens, statutory landlord’s Liens, and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Company or any of its
Subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such Lien, (iii) Liens securing the
Company’s obligations under Permitted Senior Indebtedness, (iv) Liens on assets
of the Company and its Subsidiaries existing on December 31, 2007 and listed on
Section 3(v) of the Disclosure Schedule to the Securities Purchase Agreement and
extensions, renewals and replacements thereof; provided that no such Lien is
spread to cover any additional property after December 31, 2007 and that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement, (v) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4, (vi) Liens
(other than any Lien imposed by ERISA) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, old age pension or public
liability obligation, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, trade contracts, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (exclusive of obligations in respect
of the payment for borrowed money), (vii) leases or subleases granted to others
not interfering in any material respect with the business of the Company or any
of its Subsidiaries, (viii) easements, encroachments, covenants, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of the Company or any of its Subsidiaries and municipal
and zoning ordinances, (ix) Liens arising from UCC financing statements
regarding Capital Leases (as defined in the Securities Purchase Agreement)
permitted by the Credit Agreement, (x) Liens on assets of the Company or any of
its Subsidiaries, each of which Liens (A) existed on such assets before the time
of their acquisition by the Company or such Subsidiary, were not created in
contemplation thereof and secure Indebtedness permitted by clause (iii) of the
definition of Permitted Indebtedness, or (B) existed on such assets of any
Subsidiary before the time it became a Subsidiary, were not created in
contemplation of the owner thereof becoming a Subsidiary and secure Indebtedness
permitted by clause (iii) of the definition of Permitted Indebtedness, or
(C) was created solely for the purpose of securing Indebtedness representing, or
incurred to finance, the cost of such assets and secure Indebtedness permitted
by clause (iii) of the definition of Permitted Indebtedness; provided that, with
respect to Liens referred to in this clause (x)(C), (i) such Liens and the
Indebtedness secured

 

12



--------------------------------------------------------------------------------

thereby are incurred within 90 days of the acquisition of such asset, (ii) such
Liens shall at all times be confined to the assets (or, with respect to any such
asset, the group of assets together with which it is acquired) so acquired and
improvements, alterations, replacements and modifications thereto and (iii) the
principal amount of the Indebtedness secured by such Liens shall in no case
exceed 100% of the cost of the assets (or group of assets) subject thereto at
the time of acquisition thereof, and provided, further that with respect to each
Lien referred to in this clause (x), any extension, renewal or replacement
thereof shall be permitted only to the extent that the principal amount of
Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
(xi) Liens granted by a Subsidiary of the Company in favor of the Company or
another Subsidiary of the Company in respect of Indebtedness or other
obligations owed by such Subsidiary to the Company or such other Subsidiary,
(xii) Liens that are rights of setoff relating to deposit accounts in favor of
banks and other depositary institutions arising in the ordinary of business;
(xiii) Liens securing the Cargo Holdings Intercompany Loan, and (xiv) Liens on
the Aeronavali Aircraft (as defined in the Credit Agreement) granted to
Massachusetts Mutual Life Insurance Company, as Indemnifying Parties
Representative.

(t) “Permitted Senior Indebtedness” means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs, enforcement expenses (including
reasonable out-of-pocket legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations relating thereto)
payable by Company and/or its Subsidiaries under or in connection with the
Credit Agreement, in a maximum amount not to exceed at any time the Maximum
Amount.

(u) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(v) “Principal Market” means the Nasdaq National Market.

(w) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 3(a)(i) - (ii) and (v) - (viii), 115% or (ii) in the case
of the Events of Default described in Section 3(a)(iii) - (iv), 100%.

(x) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

(y) “Securities Purchase Agreement” means that certain securities purchase
agreement dated December 31, 2007 by and among the Company and the initial
holders of the Notes pursuant to which the Company issued the Notes.

(z) “Significant Subsidiaries” means the “significant subsidiaries” as such term
is used under Regulation S-X significant subsidiaries under the Securities
Exchange Act of 1934, as amended.

(aa) “Subordination Agreement” means the Subordination Agreement, dated as of
December 31, 2007, by and among SunTrust Bank, as Administrative Agent for the
Senior Creditors (as defined in the Subordination Agreement), each of the
Subordinated Creditors (as defined in the Subordination Agreement), the Company,
ABX Air, Inc., CHI Acquisition Corp. and certain Subsidiaries of the Company
identified therein.

(bb) “Subscription Date” means the Issuance Date set forth on the first page of
this Note.

(cc) “Subsidiary” or “Subsidiaries” shall have the meaning set forth in the
Securities Purchase Agreement.

(dd) “Successor Entity” means the Person, which may be the Company or ABX
Holdings, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made.

 

13



--------------------------------------------------------------------------------

(ee) “Trading Day” means any day on which the ABX Holdings Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the ABX Holdings Common Stock, then on the principal
securities exchange or securities market on which the ABX Holdings Common Stock
is then traded; provided that “Trading Day” shall not include any day on which
the ABX Holdings Common Stock is scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the ABX Holdings Common Stock is
suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00:00 p.m., New York Time).

(ff) Transaction Documents” shall have the meaning set forth in the Securities
Purchase Agreement.

(gg) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(24) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company, ABX Holdings or their
Subsidiaries, ABX Holdings shall within one (1) Business Day after any such
receipt or delivery publicly disclose such material, nonpublic information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, nonpublic information relating to the Company,
ABX Holdings or their Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company, ABX Holdings or their Subsidiaries.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

ABX AIR, INC. By:       Name:   Title:

IN WITNESS WHEREOF, ABX Holdings hereby executes this Note for the limited
purpose of agreeing to and becoming bound by the provisions of Section 24 of
this Note.

 

ABX HOLDINGS, INC. By:       Name:   Title:

 

15